Citation Nr: 0024649	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from December 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which determined that new and material evidence 
to reopen a claim for service connection for PTSD had not 
been submitted.  

The provisions of 38 C.F.R. § 3.304(f) were amended during 
the pendency of this appeal.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991), where a law or 
regulation changes after the claim has been filed or reopened 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Part of 
the amendment to 38 C.F.R. § 3.304(f) involved the 
elimination of the requirement of a "clear" diagnosis of 
PTSD.  In the case at hand, the current provision, which only 
requires a current diagnosis of PTSD, is more favorable to 
the veteran, and thus, is the version applied herein.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an unappealed 
rating decision in December 1994.  

2.  Evidence received since the December 1994 rating decision 
is cumulative and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The December 1994 rating decision denying the veteran's 
claim for entitlement to service connection for PTSD is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(a) 
(1999).

2.  New and material evidence to reopen a claim of service 
connection for PTSD has not been submitted.  38 U.S.C.A. § 
5108, (West 1991); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records to include separation examination are 
negative as to the presence of any acquired psychiatric 
disorder.  There is also no medical evidence showing the 
presence of an acquired psychiatric disorder during the first 
postservice year or any claim that such records exist.  

Following service, the veteran filed his initial claim for 
service connection for PTSD in March 1994.  In a RO letter of 
April 1994, the veteran was asked to furnish specific 
information concerning his service stressors.  No response 
was received from the veteran.  

In November 1994, the veteran underwent both a VA social 
survey and VA psychiatric examination.  On each occasion, the 
veteran provided a history of extensive combat experience 
during World War II, while serving as a combat medic.  He 
reported that a fellow medic died in his arms in a combat 
situation.  He also reported sustaining a gunshot wound of 
the left wrist in combat.  The psychiatric examiner reported 
that he did not have access to the veteran's claims folder at 
the time of examination.  Thus, the examiner's diagnosis of 
PTSD following examination was based on the combat history of 
stressors furnished to him as history by the veteran and not 
on any documented service stressors in the claims folder.  

The veteran's service records show that he was not a combat 
medic, but rather a mess sergeant serving with a medical 
unit.  There was also no supporting documentation or awards 
of record showing that the veteran had served in any combat 
situation as a medic or otherwise.  These records also showed 
that that veteran's service-connected gunshot wound of the 
left wrist was accidentally self-inflicted and not the result 
of any combat incident.  

The veteran's claim for service connection for PTSD was 
denied by rating action in December 1994 on the basis that 
there were no verifiable stressors to support the singular 
diagnosis of PTSD.  In this regard, the veteran had failed to 
respond to the RO's April 1994 request for more detailed 
stressor information and there was no supporting evidence 
showing the combat exposure claimed by the veteran.  The 
veteran was furnished a copy of this adverse rating decision 
in January 1995, but no timely notice of disagreement was 
filed and the determination became final.  

Thereafter, the veteran attempted to reopen his claim in July 
1998 indicating that his PTSD had previously been found to be 
not service connected, but that it should, in fact, be 
service connected.  

Private medical records for the 1980's and 1990's submitted 
by the veteran in support of his claim to reopen deal with 
his treatment for disabilities not at issue herein and not 
with his claimed PTSD.  VA treatment records for 1997-98 are 
negative for any treatment or findings of PTSD.  

An August 1998 RO letter advised the veteran that he had 
never responded to the RO's April 1994 request for stressor 
information and that this information was still needed if he 
wished to reopen his claim for service connection for PTSD.  
A copy of that August 1994 RO request letter was again 
furnished to the veteran.  

A September 1998 VA examination was limited to findings with 
respect to the veteran's service-connected residuals of 
gunshot wound of the left wrist.  However, on that 
examination, the veteran again provided a brief history of 
the trauma associated with being a combat medic.  

A rating action in February 1999 denied the veteran's attempt 
to reopen his claim on the basis that new and material 
evidence had not been submitted.  The veteran disagreed and 
the current appeal ensued.  

In his March 1999 notice of disagreement, the veteran stated 
that he had no pertinent records to submit, but rather was 
furnishing a statement in support of his claim.  In his 
statement, he contradicted his previous statements and 
histories relating to combat exposure as a combat medic 
indicating that he actually served as a mess sergeant with a 
medical unit, but that when large numbers of wounded arrived, 
he was called on to assist in their care.  He indicated that 
he was called on for such extra duty, because he had had two-
months of medical training on initially entering service.  He 
further asserted that it was this exposure to wounded 
soldiers that caused PTSD.  

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, (West 1991).  

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also, Zarycki v. Brown, 6 Vet.App. 91 (1993).  Where the 
stressor or stressors in question are not combat related, the 
veteran's lay testimony is not sufficient to establish the 
incurrence of the stressor, the stressor must be corroborated 
by credible supporting evidence, and the available service 
records must support, i.e., must not contradict, the 
veteran's lay testimony concerning his noncombat-related 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a).  

New and material evidence is defined by regulation as 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the matter under consideration.  It must be neither 
cumulative nor redundant and by itself or in conjunction with 
evidence previously assembled be so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).  

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
third, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide the merits of the claim fairly."  If all 
three tests are satisfied, the claim must be reopened.  Hodge 
v. West, 155 F. 3d 1356 (Fed Cir 1998).  

Analysis

After a review of the additional evidence submitted since the 
December 1994 final decision, the Board finds that the 
veteran has failed to submit new or material evidence 
sufficient to allow reopening of his claim.  Essentially, 
what was missing at the time of the December 1994 decision, 
and is still lacking in the record, is a current valid 
diagnosis of PTSD, supported by verified service stressors or 
combat exposure.  In sum, the evidence submitted subsequent 
to the December 1994 rating decision fails to address the 
bases for the original denial of the veteran's claim.  Thus, 
as the evidence submitted is not "new and material" as 
contemplated by Section 3.156, it does not provide a basis to 
reopen the veteran's claim for service connection for PTSD.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

At the time of the 1994 decision, the veteran had contended 
that he endured traumatic stressors while serving as a combat 
medic during World War II to include sustaining a gunshot 
wound in combat.  The veteran failed to respond to an RO 
request for additional information to verify his combat 
status and claimed stressors at that time.  On VA examination 
in 1994, a diagnosis of PTSD was based on the combat medic 
history provided by the veteran.  

However, there was no supporting evidence of record to 
corroborate that the veteran was wounded in combat or that he 
was even in combat.  There was no indication in the record of 
any combat-related gunshot wound or that the veteran had any 
service as a combat medic.  Thus, the 1994 denial of service 
connection for PTSD was based on the absence of verified 
service stressors, verified combat service and the resulting 
absence of a valid diagnosis of PTSD.  

The Board notes that the initial diagnosis of PTSD was made 
in 1994 many years after service discharge.  The examiner 
accepted the veteran's history of serving as a combat medic 
and being exposed to multiple traumatic events.  The 
diagnosis of PTSD in 1994 was based on the veteran's 
inaccurate version of his experiences in service.  While the 
veteran's condition was diagnosed on that one occasion as 
PTSD, the diagnosis was based on a faulty premise and as such 
was suspect.  

In order to reopen his claim, new and material evidence, as 
defined above, must be submitted by the veteran.  Here, the 
additional medical evidence added to the record fails to show 
treatment or findings with respect to PTSD.  These records do 
not indicate that the veteran currently has PTSD for which 
service connection could be granted.  The additional medical 
records while new, concern treatment long after service for 
disabilities not at issue.  These records shed no additional 
light on the matter under consideration as they fail to 
address the principal reason for the prior denial, i.e., the 
absence of a valid diagnosis of PTSD.  

The veteran has again failed to comply with the RO's most 
recent request for additional detailed information concerning 
his claimed service stressors.  However, in his statement of 
March 1999, the veteran contradicted all of his previous 
statements and histories relating to his combat exposure as a 
combat medic.  He now asserts, as the record has always 
shown, that he actually served as a mess sergeant with a 
medical unit.  However, he now states that when large numbers 
of wounded arrived at his unit that he was called on to 
assist in their care.  He states that he was called on for 
such extra duty, because he had had two-months of medical 
training on initially entering service.  (This training is 
documented in the service records.)

He now asserts that it was this exposure to wounded soldiers 
that caused his claimed PTSD.  Thus, the veteran has now 
recanted the erroneous combat history that served as the 
basis for his only diagnosis of PTSD.  The Board notes that 
the veteran's contentions beginning in 1994 are in conflict 
not only with the evidence of record, but with his own March 
1999 statement to the contrary.  The Board finds that based 
on the veteran's inconsistent statements, as set out above, 
his credibility is at best questionable.  

There is also no objective, supporting evidence of the 
veteran's newly alleged inservice traumatic stressor, his 
exposure to wounded soldiers.  These recently claimed service 
incidents are not shown to be the result of combat with the 
enemy, but rather the result of a within command work 
assignment.  As noted above, where a claimed stressor is not 
combat related, as in this case, the veteran's statements 
regarding that stressor are insufficient to establish its 
incurrence, absent corroboration by "credible supporting 
evidence." See Doran.  In the case at hand, no such evidence 
is shown to exist.  

While the Board has considered the veteran's contentions that 
he has PTSD as a result of service stressors, his arguments 
have previously been considered and rejected on the basis 
that there were no verifiable service stressors and no valid 
diagnosis of PTSD to support his claim.  Further, as a 
layman, the veteran's opinion as to medical diagnosis does 
not represent competent medical evidence to support his claim 
for service connection for PTSD.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As new and material evidence has not been submitted, the 
claim for service connection for PTSD is not reopened.  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for PTSD not having been submitted, the 
benefit on appeal remains denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

